DETAILED ACTION


Election/Restriction
	First, note that independent claims 11 and 20 state apparatus in the preamble but only product limitations are found in the body of the claim and do not contain any apparatus limitations.  Therefore these claims are treated as product claims.  If these claims are amended to include apparatus limitations they could be restricted.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	1. figures 1-6		
	2. figure 7		
	3. figure 8		
	4. figure 9		
	5. figure 10		
	6. figure 11		
	7. figure 12		
	8. figure 13		

	10. figure 15
	11. figure 16
	12. figure 17
	13. figure 18
	14. figure 19-20
	15. figure 23
	16. figure 24-25
	17. figure 26-27
	18. figure 28-29
	19. figure 30-32
	20. figure 33
	21. figure 35
	22. figure 36
	23. figure 37
	24. figure 38
	25. figure 39
	26. figure 40
	27. figure 42
	28. figure 43

	30. figure 45
	31. figure 46
	32. figure 47
	33. figure 48
	34. figure 49
	35. figure 50
	36. figure 51
	37. figure 52
	38. figure 53
	39. figure 54
	40. figure 55
	41. figure 57
	42. figure 58
	43. figure 59
	44. figure 60
	45. figure 62
	46. figure 64
	47. figure 65
	48. figure 66

	50. figure 68
	51. figure 69
	52. figure 70
	53. figure 71
	54. figure 72
	55. figure 75
	56. figure 76
	57. figure 77
	58. figure 78
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none

Species 1-58 lack unity of invention because the groups do not share the same or corresponding technical feature.  They are different in design and are separately patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	1/12/22